DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
The following addresses applicant’s remarks in the After Final filed on 15th February, 2022.  Claim(s) 1, 6-9, 12, and 14 were amended; No Claim(s) were cancelled, and Claim(s) 17-18 were added.  Therefore, Claim(s) 1-16 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lisheng; NPL, (A 1.8 V CMOS fourth-order Gm-C bandpass sigma-delta modulator dedicated to front-end ultrasonic receivers", Analog Integrated Circuits and Signal Processing, Kluwer Academic Publishers, BO, vol. 48, no. 2, 9 May 2006 (2006-05-09), pages 121-132, XP019390181, ISSN: 1573-1979, DOI: 10.1007/S10470-006-6997-0); in view of Norman; NPL,  (A Band-Pass Delta-Sigma Modulator for Ultrasound Imaging at 160 MHz Clock Rate, IEEE journal of solid-state circuits, VOL. 31, NO. 12, December 1996); in view of  Hashiba (US 2012/0197126 A1) in view of  Klessel (US 2012/0272738 A1)
Referring to Claim 1, Lisheng teaches an ultrasound imaging system probe (Abstract), comprising: 
an imaging transducer head (Pg. 122; Fig. 1(a): transducer probe) arranged to transmit (via transducer) an ultrasound wave at a transmitted ultrasound frequency (Fig. 1(a) the ultrasound waves, which refer to high-frequency sound waves above the human auditive limit (around 20 KHz)) and receive reflected ultrasound echoes (Pg. 122, Right Col. Par. 2: via the proposed architecture of the front-end ultrasonic receiver is shown in Fig. l(a)); and 
a reception circuit for processing a signal associated with the received reflected ultrasound echoes (Figs. 1(a),-1(b), Pg. 121, Right col., par. 2: provided by CMOS technologies […]; the proposed architecture of the front-end ultrasonic receiver is shown in Fig. l(a). It consists of a true logarithmic amplification (TLA) followed by a time gain compensation (TGC) amplifier and finally an analog-to-digital converter (ADC)), 
wherein the reception circuit comprises an analogue to digital sigma delta converter (pg. 122, Right col., par. 2 and figs. 4-5: a novel structure of ultrasonic receiver is proposed based on a programmable                         
                            Σ
                            -
                            Δ
                        
                     ADC as shown in Fig. l(b).) and an individual filter configured to filter the signal (pg. 122, Right col., par. 2: bandpass                         
                            Σ
                            -
                            Δ
                        
                     ADC is the best choice for a handheld ultrasonic application), 
wherein the individual filter comprises a tunable band pass filter with a tunable center frequency (2.3. Tuning of filter: pg. 125, Right col., par. 2- pg. 126, Right col., par. 2: The dependence of                         
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                            1
                        
                    , Q1 and BWI on RI and R2, as shown in (16), (17) and (18), offers good facility to tune the characteristics of the filter) tunable between a first frequency (2.3. Tuning of filter: pg. 125, Right col., par. 2- pg. 126, Right col., par. 2; denotation of equation 16 that derives the central frequency ω01, quality factor Q1 and bandwidth BW1). 
Lisheng doesn’t explicitly teach a different second frequency; although Lisheng’s does disclose a device that comprises a tunable circuit which allows setting of the center frequency and bandwidth (2.3. Tuning of filter: pg. 125, Right col., par. 2- pg. 126, Right col., par. 2); furthermore, harmonic imaging is a well-established technique in the medical ultrasound diagnostics field, which provides additional information to echo imaging based on the transmitted frequency. The idea of using the probe disclose in Lisheng for harmonic imaging is therefore obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, in view of the disclosure of Lisheng one of ordinary skill in the art would only have to choose the appropriate frequency to perform harmonic imaging.
In support to Lisheng, Norman teaches a different second frequency (Pg. 2040 Left Col. Fig. 7-8); and a tunable band pass filter (Abstract).
In further support to Lisheng, Hashiba teaches a different, second frequency (upper limit frequency) ([0006]: the THI using the second harmonics realizes the improved quality of image due to higher resolution and reduced artifact; [0026]-[0027]: the frequency of the carrier wave can be set as twice of the first frequency, while the frequency of the modulating wave can be set as the first frequency[…] if the upper limit frequency in the receiving band of the receiving means is the second frequency f2, it is possible to use the frequency fc of the carrier wave and the frequency fs of the modulating wave; [0031]: various low-frequency harmonic components and high-frequency harmonic components are generated effectively in the probe-sensitive band by the nonlinear acoustic interaction of the components in the band of transmission pulse)
Furthermore, Lisheng doesn’t explicitly teach the individual filter is configured to: pass the first frequency of the signal when the tunable center frequency of the tunable band pass filter is tuned to the first frequency; and pass the second frequency of the signal when the tunable center frequency of the tunable band pass filter is tuned to the different, second frequency.
Klessel teaches [0006]: “ultrasound interrogation of a medium. The method includes transmitting a non-beamformed or beamformed ultrasound wave into the medium, receiving more than one echoed ultrasound wave from the medium, and converting the received echoed ultrasound wave into digital data”; wherein, a tunable band pass filter ([0040]: bandpass filter 214) with a tunable center frequency ([0047]: Analog to Digital (A/D) converter 218 may convert the analog image data received from probe 100 into digital data using any method. Digital demodulator 222 may include any type of digital complex mixer, low-pass filter and re-sampler after each A/D converter channel, for example. In some embodiments, the digital mixer may modulate the received image data to a frequency other than a center frequency of probe 100) tunable between a first frequency and a different, second frequency ([0039]: from transducer 102 represents any number of transducer elements that may be present in probe 100.  Transducer 102 elements may be comprised of individual transmitter and receiver elements. For example, transmitter 204 includes one or more transmitters that drive each of the transducer elements represented by transducer 102, as well as transmit and/or receive switch circuitry that isolates transmitter 204 from a receiver channel (which may be part of preamp 206 in FIG. 1) during the transmit event; from [00401]: receiver circuitry (not shown in FIG. 1) may include a low-noise, high-gain preamplifier 206 for each receive channel;  wherein the transmitted signals would include a first and second frequency), and 
wherein the individual filter ([0040]: bandpass filter 214) is configured to: 
pass the first frequency of the signal when the tunable center frequency of the tunable band pass filter is tuned to the first frequency ([0258]: In some embodiments, a mixer transistor 1404 may be used and may be switched on and off at a magnetic field frequency (e.g., 8192 Hz) that may include some mixing functionality to demodulate 8192 Hz to a DC level of 0 Hz. For some embodiments, any modulation on the magnetic field may be translated in frequency by 8192 Hz. Amplifiers 1405 and 1406, and their associated components, may comprise an intermediate frequency (IF) amplifier and bandpass filter with a predetermined center frequency (e.g., 20 Hz). In this way, the IF amplifier output may respond to any double-sideband or single-sideband modulation that is approximately at the center frequency from the carrier (e.g., 8212 Hz or 8172 Hz); [0061]-[0071]: Equations (1) and (2));
pass the second frequency of the signal when the tunable center frequency of the tunable band pass filter is tuned to the different, second frequency ([0258]: In some embodiments, a mixer transistor 1404 may be used and may be switched on and off at a magnetic field frequency (e.g., 8192 Hz) that may include some mixing functionality to demodulate 8192 Hz to a DC level of 0 Hz. For some embodiments, any modulation on the magnetic field may be translated in frequency by 8192 Hz. Amplifiers 1405 and 1406, and their associated components, may comprise an intermediate frequency (IF) amplifier and bandpass filter with a predetermined center frequency (e.g., 20 Hz). In this way, the IF amplifier output may respond to any double-sideband or single-sideband modulation that is approximately at the center frequency from the carrier (e.g., 8212 Hz or 8172 Hz); [0061]-[0071]: Equations (1) and (2)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging system probe of Lisheng with the ultrasound imaging device as taught by Norman and Hashiba in order to have a different second frequency for purpose of  identifying frequencies that correspond to each transducer thus being able to switch and or changing the pass band of the filter even after it is installed thereby allowing adjustability and programmability and further for achieving high-resolution imaging using a wider band in the shallow part of the imaging region where the level of high frequency components in the nonlinear components is relatively high and in the region close to the transmission focal point; thereby, obtaining a uniform image over the entire imaging region; and further with the band pass filter of thereby providing smooth frequency response; and further with the ultrasound imaging device as taught by Klessel for the purpose of providing filtering that can yield significant improvements in SNR and contrast resolution of the tissue image and reduced variance of the flow image while still achieving a final displayed temporal resolution suitable for clinical diagnosis.   Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
	
Referring to Claim 2, Lisheng, as modified, teaches the transducer head comprises an array of transducer elements, and wherein the reception circuit comprises a respective analogue to digital sigma delta converter for each transducer element of the transducer head (fig. 1(a)-1(b)).

    PNG
    media_image1.png
    372
    459
    media_image1.png
    Greyscale


Referring to Claim 3, Lisheng, as modified, teaches the reception circuit comprises an amplifier between each transducer element and the respective analog to digital sigma delta converter (fig. 1(a)).

    PNG
    media_image2.png
    391
    464
    media_image2.png
    Greyscale


Referring to Claim 4, Lisheng, as modified, teaches the first circuitry is further configured to tune the tunable center frequency to the first frequency, wherein the first frequency and the first Pg. 122, Right col., par. 2; figs. 1 (b), 2: via bandpass                                 
                                    Σ
                                    -
                                    Δ
                                
                             ADC; wherein, the receiver should be programmed to operate at frequencies of 3, 5, 7, 12 and 20 MHz, while maintaining resolution above 72 dB within a narrow bandwidth of 200 kHz.[…] a narrow bandwidth band-pass                                 
                                    Σ
                                    -
                                    Δ
                                
                             modulator with programmability of its central frequency is preferable).

Referring to Claim 5, Lisheng, as modified, teaches the tunable band pass filter is further tunable to a medium resolution medium bandwidth mode corresponding to a third frequency of the tunable center frequency and a third bandwidth of the tunable bandwidth (Pg. 122, Right col. par. 2; figs. 1 (b), 2:  of one of frequencies of 3, 5, 7, 12 and 20 MHz, while maintaining resolution above 72 dB within a narrow bandwidth of 200 kHz.[…] a narrow bandwidth band-pass                                 
                                    Σ
                                    -
                                    Δ
                                
                             modulator with programmability of its central frequency is preferable).

Claim 6 is essentially the same as Claim 1 and refers to an ultrasound system comprising: an ultrasound imaging system probe as claimed in Claim 1; and further comprising: a controller for controlling the probe (Lisheng’ fig. 1(b);  Hashiba’ [0037]: a controller 29 of fig. 1); a beamformer (Hashiba’ [0037]: receive beamformer 26 of fig. 1); a signal processing circuit for processing the signal to generate an ultrasound image (Lisheng’ fig. 1(b);  Hashiba’ [0037]: signal processor 27 of fig. 1).  Therefore Claim 6 is rejected for the same reasons as applied to Claim 1 above

Referring to Claim 7, Lisheng, as modified, teaches the controller is adapted to tune at least one of the tunable center frequency or a tunable bandwidth of the tunable bandpass filter based on pg. 122, Right col, par. 2-3; fig. 1(b): a narrow bandwidth band-pass                                 
                                    Σ
                                    -
                                    Δ
                                
                             modulator with programmability of its central frequency is preferable. Resolution of delta-sigma converter is generally determined by its loop filter, the quantizer resolution, and the oversampling ratio (OSR)).

Referring to Claim 8, Hashiba teaches the signal is associated with received reflected ultrasound signals which are harmonics of the transmitted ultrasound signal ([0006]: the THI using the second harmonics realizes the improved quality of image due to higher resolution and reduced artifact; [0026]-[0027]: the frequency of the carrier wave can be set as twice of the first frequency, while the frequency of the modulating wave can be set as the first frequency […] if the upper limit frequency in the receiving band of the receiving means is the second frequency f2, it is possible to use the frequency fc of the carrier wave and the frequency fs of the modulating wave; [0031]: various low-frequency harmonic components and high-frequency harmonic components are generated effectively in the probe-sensitive band by the nonlinear acoustic interaction of the components in the band of transmission pulse).

Claim 9 is essentially the same as Claim 1 and refers to an ultrasound imaging method of the ultrasound imaging system probe of Claim 1.  Therefore Claim 9 is rejected for the same reasons as applied to Claim 1 above.

Claim 10 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 11, is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Referring to Claim 14, Lisheng teaches the second circuitry is further configured to tune the tunable center frequency to the second frequency, wherein the second frequency and the different second bandwidth correspond to a high resolution, low bandwidth mode of the tunable band pass filter such that the tunable bandpass filter is tunable between the low resolution, high bandwidth mode and the high resolution, low bandwidth mode (Pg. 122, Right col. par. 2: loop filter; figs. 1 (b), 2; Pg. 123, col. 2- Pg. 123, Right col. 2.2. Loop-filter topology; figs. 4, 8).

Referring to Claim 15, Hashiba teaches to tune the at least one of the tunable center frequency or the tunable bandwidth based on the imaging mode ([0048]: via imaging processor 28 converts these data into space data by appropriate coordinate conversion and delivers them to the display 13), the controller is adapted to provide synchronization signals derived from transmit signals for the imaging transducer head to the tunable band pass filter, wherein the transmit signals correspond to the imaging mode ([0041]-[0043]: a given transmission pulse waveform is formed by using the controller 29 at the pulse synchronizer 23, and via the transmit amplifier 22 and the transmit/receive switch 21, the first fundamental wave pulse 30 is irradiated from the ultrasound probe 11 onto the subject ; After the first rate of transmission and reception is completed, the transmit amplifier 22 and the probe 11 are electrically re-connected by the transmit/receive switch 21. Next, an another transmit pulse waveform is formed at the pulse synchronizer 23, and transmitted via the transmit amplifier 22 and the transmit/receive switch 21 to the probe 11, from which the second fundamental wave pulse 33 is irradiated onto the subject. Same is done to the second fundamental wave pulse 33).

Referring to Claim 16, Hashiba teaches a probe (11) as claimed in claim 1, wherein the second frequency is a harmonic of the transmitted ultrasound frequency ([0040]: uses the pulse inversion method, in which one image data can be obtained by at least two-rate transmission and reception, as shown in FIG. 1. The frequency band of the fundamental frequency components of the transmission pulse).

Referring to Claim 17, Lisheng teaches the tunable band pass filter has a tunable bandwidth  (2.3. Tuning of filter: pg. 125, Right col., par. 2- pg. 126, Right col., par. 2: The dependence of                                 
                                    
                                        
                                            ω
                                        
                                        
                                            0
                                        
                                    
                                    1
                                
                            , Q1 and BWI on RI and R2, as shown in (16), (17) and (18), offers good facility to tune the characteristics of the filter) and wherein the tunable band pass filter comprises:
first circuitry (3. Circuit implementation: pg. 126, Right Col.-pg. 127 Right Col. Par. 3: To stabilize the output DC voltage level, a common-mode feedback (CMFB) circuit is implemented between the two output nodes) configured to tune the tunable bandwidth (2.3. Tuning of filter: pg. 125, Right col., par. 2- pg. 126, Right col., par. 2: The dependence of                         
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                            1
                        
                    , Q1 and BWI on RI and R2, as shown in (16), (17) and (18), offers good facility to tune the characteristics of the filter; […] denotation of equation 16 that derives the central frequency ω01, quality factor Q1 and bandwidth BW1) to a first bandwidth;
different, second circuity (3. Circuit implementation: pg. 126, Right Col.-pg. 127 Right Col. Par. 3: To stabilize the output DC voltage level, a common-mode feedback (CMFB) circuit is implemented between the two output nodes) configured to tune the tunable bandwidth to a different, second bandwidth (2.3. Tuning of filter: pg. 125, Right col., par. 2- pg. 126, Right col., par. 2: The dependence of                         
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                            1
                        
                    , Q1 and BWI on RI and R2, as shown in (16), (17) and (18), offers good facility to tune the characteristics of the filter; […] denotation of equation 16 that derives the central frequency ω01, quality factor Q1 and bandwidth BW1; wherein the device comprises a tunable circuit which allows setting of the center frequency and bandwidth 2.3. Tuning of filter: pg. 125, Right col., par. 2- pg. 126, Right col., par. 2).

Referring to Claim 18, Lisheng teaches the reception circuit (3. Circuit implementation: pg. 126, Right Col.-pg. 127 Right Col. Par. 3: To stabilize the output DC voltage level, a common-mode feedback (CMFB) circuit is implemented between the two output nodes) comprises a closed loop with the analogue to digital sigma delta converter, the tunable band pass filter, and an analogue to digital converter (pg. 122, Right col., par. 2: bandpass                                 
                                    Σ
                                    -
                                    Δ
                                
                             ADC is the best choice for a handheld ultrasonic application; […] a narrow bandwidth band-pass                                 
                                    Σ
                                    -
                                    Δ
                                
                             modulator with programmability of its central frequency is preferable; fig. 4).


Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lisheng; in view of Norman; in view of Klessel, as applied to Claim(s) 1 and 9 above, and further in view of Shiki (US 6,419,632 B1).
Referring to Claim 12, Lisheng, as modified, teaches a low power, high-resolution, programmable handheld ultrasonic receiver (pg. 122, col. 2, par. 2); however, Lisheng doesn’t explicitly teach the modes comprise a low resolution high bandwidth mode and a high resolution low bandwidth mode; it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have certain selections of the tune settings since it 
Shiki teaches the modes comprise a low resolution high bandwidth mode and a high resolution low bandwidth mode of a tunable bandpass filter (Col. 31, Ln. 25-33: wherein shallow region represents the high resolution , and deep region represents the low resolution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging system probe of Lisheng with the ultrasound apparatus as taught by Shiki for purpose of efficiently removing noise down to a sufficiently low level and maintaining the S/N at a preferable level or improving it.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 13, Lisheng, as modified, teaches a low power, high-resolution, programmable handheld ultrasonic receiver (pg. 122, col. 2, par. 2); however, Lisheng doesn’t explicitly teach the modes further comprise a medium resolution medium bandwidth mode corresponding to tuning of the tunable center frequency to the first frequency and tuning of the tunable bandwidth to the first bandwidth; it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have certain selections of the tune settings since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) .
Shiki teaches the modes further comprise a medium resolution medium bandwidth mode (Col. 31, Ln. 25-33; Col. 39, Ln. 5-35: wherein  medium region represents the medium resolution)corresponding to tuning of the tunable center frequency to the first frequency and tuning of the tunable bandwidth to the first bandwidth).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herzog, (US 2013/0116538 A1) teaches optoacoustic imaging systems and methods with enhanced safety.
Herzog, (US 2015/0297090 A1) teaches optoacoustic imaging systems and methods with enhanced safety.
Schmid, (US 2013/0281819 A1) teaches noise suppression in an optoacoustic system.
Any inquiry concerning this communication or earlier communications from the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645